Lombardo, J.
Pursuant to Dist./Mun. Cts. R. Civ. P., Rule 64(c) (5), defendant filed three petitions to establish reports. The reports were timely filed and hearings were requested, but as the three month time period for the establishment of the reports approached, the trial judge had not held a hearing and had not established the reports. In order to preserve its rights to appellate review, defendant filed these petitions. We remand these cases to allow additional time for the establishment of the reports.
Rule 64(c)(5) authorizes the appellate division to extend the time to establish reports. Because of the importance of the hearing before the trial judge, we remand in order to allow the trial judge an additional 45 day s from the date of this decision to establish the reports. Federico v. Ragusa, 1990 Mass. App. Div. 93, 94.
So ordered.